OVERTON, Justice.
This is a petition to review Karlin v. Denson, 447 So.2d 897 (Fla. 4th DCA 1988), in which the Fourth District Court of Appeal, on the authority of its decision in Florida Medical Center, Inc. v. Von Stetina, 436 So.2d 1022 (Fla. 4th DCA 1983), upheld the constitutionality of section 768.-56, Florida Statutes (1981), which concerns the award of attorney fees in medical malpractice actions. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. Because the cause of action in this case accrued subsequent to the effective date of section 768.-' 56, we approve the decision on the authority of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), and Young v. Altenhaus, 472 So.2d 1152 (Fla.1985), released simultaneously with this opinion.
It is so ordered.
BOYD, C.J., and ADKINS, ALDERMAN, McDonald and SHAW, JJ., concur.
EHRLICH, J., did not participate in the consideration of this ease.